DETAILED ACTION
	This Office action is in response to the application filed 28 August 2020.  Claims 1-5 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 3 is objected to because of the following informalities: “the groove at least one” should be replaced with --the at least one groove--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the recess" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this limitation is intended to refer to the previously recited “recess portion” or a different recess.  For the purposes of examination, the former interpretation is assumed.  Additionally, it is unclear what the limitation “a wall portion on an inner peripheral side forming the recess” (lines 10-11) is intended to refer to.  Claims 2-5 depend directly or indirectly from claim 1 and also contain the above indefinite language.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0091464 A1 to Ohnishi et al. (hereinafter “Ohnishi”).
Regarding claim 1, as best understood, Ohnishi (Fig. 2) discloses a semiconductor device comprising: 
a base plate 18 (¶ 0118); 
a heat dissipation component 19 (¶ 0118) disposed on a lower surface of the base plate (Fig. 2); and 
a resin case 11 (¶ 0117) being rectangular in plan view disposed on an upper surface of the base plate and accommodating a semiconductor element 29 (see Fig. 9; ¶¶ 0208-09), wherein, in a state where the resin case is disposed on the heat dissipation component via the base plate, the resin case 11 is attached to the heat dissipation component 19 with a bolt 22 (¶ 0119), the resin case 11 has a recess portion 12 (¶ 0121) formed at a corner thereof in which a head of the bolt is placed, an attachment hole 12 formed below the recess portion in which a shaft portion of the bolt is inserted (Fig. 2), and at least one groove formed between a wall portion on an inner peripheral side forming the recess and the attachment hole, and one end of the at least one groove reaches an outer peripheral end of the resin case (Fig. 2; see also Fig. 16 - groove between 35 and 12, ¶ 0273).
Regarding claim 5, Ohnishi (Figs. 2, 16) discloses the semiconductor device according to claim 1 wherein the at least one groove including two grooves (Fig. 16 - between 35 and 12 on each side; ¶ 0273) are formed on at least one surface side of the resin case.

Allowable Subject Matter
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0074238 A1 to Okada et al. disclosing a semiconductor device including a heat dissipation plate with a bulge.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
3 November 2022



/STEVEN B GAUTHIER/Supervisory Patent Examiner, Art Unit 2813